WELCH, J.
(dissenting). I think the reversal of this judgment will work an undue hardship on plaintiff in court costs and delay without the serving of any useful purpose or any real necessity.
As shown by the majority opinion, the issues are clear cut, the contentions and theories of the parties are wide apart. And while the trial court did use unnecessary language as to burden of proof in instruction No. 3, I think that was but little more than an overstatement of defendent’s theory, under the circumstances of the case.
Throughout the instructions as a whole the court correctly told the jury that the burden was on plaintiff and the plaintiff could not recover without proof of his cause and that the burden of proof was on plaintiff and the verdict should go for defendant if plaintiff failed to make good on his burden of proof.
The record shows the evidence was overwhelmingly in favor of plaintiff’s theory, and in view of all the circumstances I regard it as not possible in this case for the jury to have been misled or in any manner confused by the giving of instruction No. 3. I would therefore settle the matter by affirming the judgment, however, without specifically approving any instruction which makes the slightest incorrect statement as to the burden of proof.